Citation Nr: 0015896	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to secondary service connection for a 
bilateral shoulder disorder.  

2.  Entitlement to secondary service connection for a neck 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a bilateral hip 
disorder.  


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 RO 
decision which denied claims for secondary service connection 
for neck and bilateral shoulder conditions (claimed as due to 
a service-connected right knee condition), and which 
determined that new and material evidence had not been 
submitted to reopen claims for service connection for 
bilateral hip and low back conditions (direct and secondary 
service connection had previously been denied for such 
conditions).  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
plausible claims for secondary service connection for neck 
and bilateral shoulder conditions.  

2.  In December 1993, the RO denied the veteran's claims for 
service connection (direct and secondary service connection) 
for a low back disorder and a bilateral hip condition, and 
the veteran did not appeal that determination.  The evidence 
received since the December 1993 RO decision is cumulative or 
redundant of evidence previously considered, or it does not 
bear directly and substantially upon the matter under 
consideration, or by itself or in connection with the 
evidence previously assembled it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims for service connection.  


CONCLUSIONS OF LAW

1.  The veteran's claims for secondary service connection for 
bilateral shoulder and neck conditions are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  New and material evidence has not been submitted to 
reopen the claims for service connection for a low back 
disorder and a bilateral hip condition, and the December 1993 
RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1942 to 
February 1946.  A review of his service medical records 
reveals that in October 1943 he fractured his right tibia and 
fibula.  On separation examination in February 1946, no 
abnormalities of the musculoskeletal system were indicated.  
A history of injury to the right leg was reported, but no 
related abnormality was noted.  

In May 1946, the RO granted service connection for residuals 
of a right leg (tibia and fibula) fracture, pes planus, and a 
perforated right eardrum; and the conditions were all rated 
noncompensable.  In an April 1947 decision, the RO assigned a 
20 percent rating for the right leg fracture residuals. 

There is no medical evidence of disorders of the neck 
(cervical spine), shoulders, low back (lumbosacral spine), or 
hips until many years after service.

In a December 1978 statement, DeForest E. Hale, M.D. 
indicated that radiographic examination of the lumbosacral 
vertebrae, pelvis, and hips revealed degeneration and 
narrowing of the lumbar intervertebral disc spaces; the 
sacroiliac and hip joints were normal; and no unusual 
calcification around the right hip was noted.  Dr. Hale said 
that he could not find anything significant around the right 
hip, where the veteran complained of discomfort.  It was 
noted that he complained less about the right knee than he 
did about the hip.  

VA treatment records from the 1980s show the veteran had 
multiple joint arthritis, including of the cervical spine 
(apparently with shoulder symptoms), lumbar spine, hips, and 
right knee.

On VA examination in January 1984, the veteran complained of 
pain in the neck, right knee, lower back, and right ankle.  
The examiner indicated that the veteran had residuals of 
fractures of the right tibia and fibula with secondary 
involvement of the right knee.  Progressive, last stage 
degenerative arthritis of the right knee with instability, 
limitation of motion, tibia varus deformity, and severe 
atrophy of disuse was noted.  X-ray studies revealed 
degenerative arthritis of the cervical and lumbosacral spine.  

In a February 1984 decision, the RO granted service 
connection and a 30 percent rating for a right knee 
condition, as secondary to the veteran's service-connected 
right leg fracture residuals.  

VA hospital records reveal that in November 1990 the veteran 
underwent a total right knee replacement, with implantation 
of prosthesis, due to degenerative arthritis of the right 
knee.  

The veteran was subsequently assigned a temporary total 
rating based on the right knee replacement, and then a 30 
percent rating for the condition was assigned.  VA medical 
records dated from 1990 to 1992 reflect that the veteran 
received periodic treatment for his right knee condition. 

In January 1992, the veteran filed a claim for service 
connection for lumbar spine and bilateral hip conditions, 
claimed as secondary to his right knee disability.  

On VA examination in January 1992, the veteran related that 
although his right knee was healed following a total right 
knee arthroplasty, he continued to have pain, particularly in 
the right hamstrings if he was on his feet for any length of 
time.  The examiner noted that the right knee was stable with 
no abnormal mobility.  The diagnosis was status post right 
knee arthroplasty with limited motion and associated 
hamstring stress pain.  

On VA examination in June 1992, the veteran related that he 
made a good post-operative recovery from total right knee 
arthroplasty but was still unable to straighten out his right 
prosthetic knee.  He reported that over the years he had 
increasing pain in both hips and the back.  He stated that 
before his right knee surgery, he fell frequently and 
strained his back on several occasions.  The examiner noted 
that although the veteran had degenerative changes in the low 
back and hips, he had no particular treatment done during the 
course of his right knee arthroplasty follow-up treatment.  
The examiner commented that due to longstanding disability of 
the right knee and hip, the veteran limped for years and had 
some flexion deformity of the right knee.  It was noted that 
such would certainly cause additional stress and strain in 
the low back and hip areas.  The diagnosis was status post 
total right knee arthroplasty with limited motion of the 
flexed knee with related bilateral hip and low back strain 
and some relationship to the degenerative changes in this 
area.  X-ray studies of the lumbosacral spine revealed 
findings consistent with diffuse idiopathic skeletal 
hyperostosis and evidence of progression since 1990.  X-rays 
of the pelvis showed that he left hip joint space was 
slightly narrowed and the right hip joint space was 
preserved.  The bones were mildly osteopenic.  

In a March 1993 memorandum, the RO indicated that the June 
1992 VA examination was inadequate and requested further 
clarification from the examiner regarding the veteran's 
claims for secondary service connection.  

On VA examination in June 1993, it was noted that the veteran 
had complaints regarding his right leg (knee and ankle), left 
knee, both hips, and back.  He moved slowly due to (according 
to the veteran) difficulties with his hips and back.  On 
forward bending, he could touch his toes without any problem.  
X-rays studies of the hips reflected bilateral degenerative 
disease of both hips with small right femoral cyst.  X-rays 
of the lumbosacral spine revealed marked degenerative disease 
with diffuse interosseous sclerosing hyperostosis.  

In an August 1993 RO memorandum, it was noted that the June 
1993 VA examination was inadequate for rating purposes.  

On VA examination in September 1993, it was noted that the 
veteran walked in unsteady, hesitant fashion, without the 
benefit of a cane or crutch.  The examiner noted there was 
evidence of a kyphosis of his cervical thoracic spine with a 
loss of the lordotic curve in the lumbosacral region.  The 
veteran was unable to hyperextend his lumbosacral or cervical 
thoracic region to any significant degree.  It was noted he 
was service connected for right leg fracture residuals and a 
right knee replacement.  The examiner stated that the veteran 
had evidence of extensive osteoarthritis involving his spine, 
both hips, left knee, and his hands.  The examiner concluded 
that the veteran's underlying osteoarthritis was affecting 
his musculoskeletal system in a widespread fashion.  

In a December 1993 decision, the RO denied service connection 
for lumbar spine and bilateral hip conditions (on a direct or 
secondary basis).  The veteran was notified of the denial by 
a letter dated in December 1993 and he did not appeal.  

In May 1997, the veteran filed a claim for secondary service 
connection for neck and bilateral shoulder conditions, which 
he claimed were related to his service-connected right knee 
condition.  He also filed an application to reopen previously 
denied claims for service connection for low back and 
bilateral hip conditions.  In an August 1997 statement, the 
veteran asserted that he had neck, shoulder, back and hip 
problems which were directly due to several falls sustained 
as a result of his right knee disability.  He submitted a 
duplicate copy of Dr. Hale's December 1978 statement.

The RO subsequently received additional VA treatment records 
dated from 1992 to 1998.  These show the veteran was treated 
for a variety of ailments, including joint problems.  At 
times he had complaints concerning his service-connected 
right knee condition.  The records also show he had arthritis 
(including X-ray findings) of multiple joints such as the 
right ankle, left knee, both hips, cervical spine (apparently 
with some related upper extremity symptoms), hands, and 
wrists.  It was noted that the veteran had multiple 
degenerative changes throughout his body on X-ray.  

In May and July 1998 statements, the veteran related that he 
sustained many falls due to instability of his right knee.  
He maintained that such falls caused injuries in his low 
back, hips, neck, and shoulders.  

II.  Analysis

A.  Secondary Service Connection Claims

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran claims secondary service connection for bilateral 
shoulder and neck disorders which, he alleges, are due to his 
service-connected right knee disability.  His claims present 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claims are 
well grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

It is neither claimed nor shown that service connection for 
bilateral shoulder and neck conditions is warranted on a 
direct basis.  

i.  Bilateral Shoulder Condition

In the present case, the veteran has submitted no medical 
evidence indicating the current existence of a bilateral 
shoulder disability (although some records suggest he may be 
having shoulder symptoms associated with neck arthritis).  A 
present medically diagnosed disability is a requirement for a 
well-grounded claim.  Caluza, supra; Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Even assuming that the veteran does 
have a current diagnosis of a bilateral shoulder disability, 
in order for the secondary service connection claim to be 
well grounded, it would have to be supported by competent 
medical evidence showing causality between a service-
connected disability and a current bilateral shoulder 
disability.  Libertine, supra; Caluza, supra; Grivois, supra; 
Grottveit, supra.  In the present case, no such competent 
medical evidence of causality has been submitted.  Although 
the veteran contends that he has a bilateral shoulder 
disability and such is related to his service-connected right 
knee disorder, as a layman he is not competent to render an 
opinion regarding diagnosis or etiology of a disability, and 
thus, his statements in this regard do not serve to make the 
claim well grounded.  Id.; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As no competent medical evidence has been presented showing a 
current bilateral shoulder disability, and there is no 
medical evidence linking any such disorder to his service-
connected right knee condition (or other service-connected 
conditions), the claim for secondary service connection is 
implausible and must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).  

ii.  Cervical Spine Condition

The medical evidence shows that osteoarthritis of the 
cervical spine was first noted in the 1980s, many years after 
service.  There is no medical evidence of causality, linking 
the cervical spine condition to the veteran's service-
connected right knee disability (or other service-connected 
conditions), as required to make his claim well grounded.  
The veteran's written statements, to the effect that his neck 
disorder was caused by falls sustained due to his right knee 
disability, do not constitute cognizable evidence on medical 
causality since, as a layman, he has no competence to give 
medical opinions on the diagnosis or etiology of a condition.  
Espiritu, supra.  Thus, the claim for secondary service 
connection is implausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).  

B.  New and Material Evidence to Reopen Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection (both direct and secondary) for low back 
and bilateral hip conditions was denied by the RO in December 
1993.  The veteran did not appeal this determination, and it 
is considered to be final, with the exception that the claims 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105.  The question now 
presented is whether new and material evidence has been 
presented, since the 1993 RO decision, which would permit the 
reopening of the claims.  Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).  

When the RO denied the claims for service connection in 1993, 
it considered service medical records from the veteran's 
1942-1946 period of active duty, which are negative for any 
treatment or diagnosis of low back or hip conditions.  The RO 
also considered the statement from Dr. Hale dated in 1978, 
over 30 years after separation from service, which noted 
which noted that the veteran had degenerative joint disease 
of the lumbosacral spine.  At the time of the 1993 RO 
decision, VA medical records, beginning in the 1980s, noted 
degenerative disease of the hips and the lumbosacral spine.  
The RO determined these conditions were not related to the 
veteran's service or to his service-connected conditions.

Since the 1993 RO decision, the veteran has again asserted 
that arthritis of the hips and lumbosacral spine is secondary 
to his service-connected right knee disorder.  His assertions 
are not new, as they are duplicative of his statements that 
were of record at the time of the prior RO denial of the 
claims for service connection.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Moreover, his lay assertions as to medical 
causality are not competent evidence nor material evidence to 
reopen the previously denied claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The veteran has submitted a duplicate copy of Dr. Hale's 1978 
statement, but such was considered by the RO in 1993 and it 
is not new evidence.  Additional medical evidence, dated many 
years after service, has been submitted, and this shows 
continued treatment for arthritis of the hips and lumbosacral 
spine.  Such evidence is cumulative and not new.  38 C.F.R. 
§ 3.156.  Moreover, the additional medical evidence is not 
material evidence, as it does not link the current 
lumbosacral spine and bilateral hip conditions to service or 
to a service-connected disability.  The additional medical 
evidence therefore is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the December 1993 RO decision that 
denied the veteran's claims for service connection for low 
back and bilateral hip disabilities.  Thus, the claims have 
not been reopened, and the December 1993 RO decision remains 
final.  


ORDER

Secondary service connection for a bilateral shoulder 
disorder is denied.  

Secondary service connection for a neck disorder is denied.  

The application to reopen a previously denied claim for 
service connection for a low back disorder is denied.  

The application to reopen a previously denied claim for 
service connection for a bilateral hip disorder is denied.  



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

